Citation Nr: 1147154	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-46 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased ratings for patellofemoral pain syndrome of the right knee, rated 10 percent prior to April 16, 2011, and 20 percent since.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2002 to April 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a higher rating for her right knee disability.  At the time, she had a 10 percent rating for this disability - patellofemoral pain syndrome.

In March 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a VA compensation examination to reassess the severity of this disability.  The Veteran had this examination on April 16, 2011.  And, after considering the results of it, the AMC issued an August 2011 decision increasing the rating for the right knee disability from 10 to 20 percent as of April 16, 2011, the date of that VA compensation examination.  The Veteran since has continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35-39-39 (1993) (indicating it is presumed she is seeking the highest possible rating for this disability unless she expressly indicates otherwise).  So this case is again before the Board, but now concerning whether she was entitled to a rating higher than 10 percent prior to April 16, 2011, and whether she has been entitled to a rating higher than 20 percent since.


FINDINGS OF FACT

1.  Prior to April 16, 2011, the Veteran's right knee disability was manifested by no more than slight instability, range of motion from zero degrees of extension to 135 degrees of flexion, and no additional loss of motion after repetitive motion, and no radiographic evidence of arthritis.


2.  In comparison, since April 16, 2011, this disability has been manifested by no more than moderate instability, range of motion from zero degrees of extension to 90 degrees of flexion, but still with no additional loss of motion after repetitive motion, and still no radiographic evidence of arthritis.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the right knee disability prior to April 16, 2011, or a rating higher than 20 percent since.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify in this case has been satisfied by means of a July 2008 letter to the Veteran, which informed her of the evidence required to substantiate the claim, while also apprising her of her and VA's respective responsibilities in obtaining the evidence needed to substantiate this claim.  This letter was also issued prior to the initial adjudicate of the claim in October 2008, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II). 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records that she and her representative identified as potentially relevant.  She was also afforded VA compensation examinations to determine the severity of her right knee disability in October 2008 and April 2011.  Also, while her left knee was examined by VA in February 2010, that examination also included several pertinent findings concerning her right knee (keeping in mind that both knee disabilities have been determined to be related to her military service, i.e., service connected).  The findings from those examinations provide the information needed to rate her right knee disability, in particular, since this is the only knee currently at issue in this appeal.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  

This is especially the case with the most recent VA examination in April 2011, which complies with the Board's March 2011 remand directive that the examiner consider a September 2008 magnetic resonance imaging (MRI) report.  Since the examiner indicated that she had reviewed the claims file, which included this MRI report, one may logically presume this report was in fact considered.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that failure to comply with remand directives is error as a matter of law).

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with her claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


II.  Merits of the Claim

The Veteran was treated for patellofemoral pain syndrome of the right knee while on active duty in the military.  Unfortunately, this disability persisted after she left the military in April 2005.  In a September 2006 decision, the RO consequently granted service connection and assigned an initial 10 percent rating for patellofemoral pain syndrome of this knee.  This appeal ensued after she filed a claim in July 2008 for a higher rating for this disability - which, as mentioned, the RO initially denied in October 2008, but which the AMC has since in August 2011 increased to 20 percent, on remand, retroactively effective as of the April 16, 2011 VA compensation examination.  So there are these two periods at issue, before and since April 16, 2011, which the Board must consider.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

A "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  VA must employ this practice to compensate the Veteran for any variances in the severity of the disability, irrespective of whether the rating for the disability is an initial or established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, in increasing the rating for the Veteran's right knee disability from 10 to 20 percent as of the April 16, 2011 VA compensation examination, the AMC already has "staged" the rating for this disability.  The Board therefore need only determine whether this was an appropriate staging.

The RO had assigned the prior 10 percent rating based on painful motion of the right knee, citing to Diagnostic Codes (DCs) 5019-5261.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  

Under DC 5019, bursitis is to be rated based on limitation of motion of the affected part as degenerative arthritis.  Degenerative arthritis is rated under DC 5003 and, since this particular disability in question involves the knee, in turn refers the rater to DCs 5260 and 5261 to assess range of motion on flexion and extension of the leg or knee, respectively.

According to DC 5260, flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5260. 

According to DC 5261, extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, DC 5261. 

When evaluating musculoskeletal or joint disabilities on the basis of the extent there is limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered 

limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by a claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011).

But having said all of this, although pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

In its recent August 2011 decision granting an increased rating to 20 percent as of April 16, 2011, the AMC elected to rate the Veteran's right knee disability instead under DC 5257 - which concerns "other" impairment of the knee, including recurrent subluxation or lateral instability.  Under DC 5257, slight impairment of the knee warrants a 10 percent rating; moderate impairment of the knee warrants a 20 percent rating; and severe impairment of the knee warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257.  VA's Rating Schedule does not define these words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

While the Veteran's right knee disability may be evaluated under either the 
range-of-motion criteria (DCs 5260 and 5261), including on the basis of the extent there is painful motion, or the criteria for instability (DC 5257), separate ratings under these codes are not warranted in this instance because there is no X-ray or radiographic (MRI, etc.) evidence of arthritis affecting the Veteran's right knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997) (a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, as evaluation of a knee disability under both of these codes would not amount to pyramiding under 38 C.F.R. § 4.14).

VA's General Counsel clarified that, for a knee disability rated under DC 5257 to warrant a separate rating for arthritis, it must be based on X-ray findings and limitation of motion.  Limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Subsequently, in VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991).

Here, though, the Veteran has not established she has arthritis in her right knee.  DC 5003 indicates arthritis must be objectively confirmed by X-ray.  The absence of arthritis in the Veteran's right knee, however, is evident from X-rays of this knee taken in October 2008, February 2010, and April 2011, as well as an MRI in September 2008.

Also, as will be explained, because the Veteran has normal right knee extension, meaning to 0 degrees (see 38 C.F.R. § 4.71, Plate II), she also cannot receive separate ratings under DCs 5260 and 5261 for limitation of knee flexion and extension of the same joint.  VA's General Counsel held in VAOPGCPREC 9-2004 (September 17, 2004) that a claimant who has both limitation of flexion and extension of the same leg must be rated separately under DCs 5260 and 5261, if a compensable degree of disability as to each is shown.  Here, though, the Veteran always has had normal (i.e., full) extension of her knee to 0 degrees.


A.  Prior to April 16, 2011

Applying the above criteria to the facts of this case, the Board finds no basis to assign a rating higher than 10 percent for the Veteran's right knee disability during this initial period at issue prior to April 16, 2011.  Range-of-motion testing of her right knee was performed during two VA examinations.  Testing in October 2008 showed motion from 0 degrees of extension to 140 degrees of flexion (with pain at 125 degrees), while testing in February 2010 revealed motion from 0 degrees of extension to 135 degrees of flexion.  At worst, these findings do not even meet the requirements for the minimum 0 percent rating under DC 5260 or 5261 since the Veteran's flexion far exceeded the necessary 60-degree limitation and because she had entirely normal extension to 0 degrees.  A 10 percent rating was assigned, however, based on her complaints of painful motion.  Simply stated, this pain in her right knee was the basis for the 10 percent rating because, without considering it, she would not otherwise have met the requirements for this rating, only the lesser 
0-percent rating.  Certainly then, in this circumstance, there is no basis for assigning a rating higher than 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board sees that the October 2008 VA examination report indicates that right-knee pain did not interfere with the Veteran's activities of daily living or with her job as a customer service agent.  Her right knee was also pain-free from 0 degrees of extension to 125 degrees of flexion, with no additional loss on repetitive motion due to pain, weakness, fatigue, lack of endurance, and/or incoordination.  The February 2010 VA examination report also notes that pain was present with motion, but that there was no additional loss of motion after three repetitions.  Hence, there simply is no basis to assign a disability rating higher than 10 percent based on the range-of-motion criteria, to include painful motion and other related factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 205-06; Schafrath, 1 Vet. App. at 592; Burton, No. 09-2873, 2011 WL 3346827.  


The Board also finds that DC 5257 provides no basis for a disability rating higher than 10 percent prior to April 16, 2011, since there is no evidence of moderate instability of the right knee.  During this initial period under consideration, the only tests for instability were performed during the October 2008 VA examination, which revealed the Veteran's right knee was stable based on negative Lachman and drawer signs.  She told the examiner that her right knee would occasionally "give out"; however, she was not wearing a knee brace or using a cane at that time, and she walked with a normal gait.  In light of these findings and complaints, the Board concludes that her right knee had no more than slight instability, thereby precluding a disability rating higher than 10 percent under DC 5257 and, as importantly, in the absence of arthritis, also precluding the assigning of this 10 percent rating under DC 5257 in addition to the 10 percent rating alternatively assigned under DC 5260/61.

B.  Since April 16, 2011

The Veteran's right knee was reexamined by VA on April 16, 2011, pursuant to the Board's March 2011 remand directive.  Based on findings from that examination, the AMC increased the rating for the right knee disability to 20 percent as of the date of that examination due to moderate knee impairment under DC 5257 in the way of recurrent subluxation or lateral instability.  So, in essence, the AMC determined that DC 5257 was a more appropriate code under which to rate this disability than DC 5261.  See Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011) (holding that service connection for a "disability" is not severed simply because the situs of a disability - or the DC associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability).  See also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the choice of DC should be upheld if supported by explanation and evidence); and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).


Based on the results of the April 2011 VA examination, the Board finds no grounds to increase the rating for the right knee disability beyond the 20-percent level.  First, there is no evidence of more than moderate, i.e., severe, instability of the right knee.  The Veteran did report that her right knee gives out daily, causing frequent falls, and that she occasionally wears a brace.  The examiner indicated contradictory findings concerning this, initially noting there was evidence of instability on the basis of a positive McMurray test, but later noting there was no instability.  In light of the Veteran's credible statements, however, the AMC and Board accepts there is right-knee instability and that it is now moderate, though still not severe, versus the just slight or mild instability previously shown.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Nevertheless, the fact that the Veteran walked with a normal gait, that she did not require the use of an assistive device such as a cane, and that she only wore a brace occasionally precludes a finding of severe instability.  Again, VA's Rating Schedule does not define the words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  And in this case, the evaluation of both the Veteran's statements and the clinical findings shows no more than moderate instability of her right knee.  Moderate instability warrants a 20 percent rating under DC 5257, and this accordingly is the rating the AMC assigned on remand.  So the Veteran has not shown that she is entitled to an even higher rating under this DC.

Similarly, there also is no basis to assign a disability rating higher than 20 percent during this period based on the range-of-motion criteria, to include painful motion.  The April 2011 VA examination report notes that her right knee demonstrated range of motion from zero degrees of extension to 90 degrees of flexion.  While these findings show a decrease in flexion from the prior examinations, they still do not meet the requirements for even the most minimum 0 percent rating under DC 5260 or 5261, since flexion still exceeds the necessary 60-degree limitation and she continues to have entirely normal extension.  And while there was pain on motion, there was still no additional loss of motion following three repetitions.  In light of these findings, which are commensurate with a 10 percent rating, the greater benefit was to instead assign the higher 20 percent rating under DC 5257.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  And since her right knee still has normal extension, she is not entitled to separate ratings for limitation of extension and limitation of flexion.  See VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's right knee disability also has never involved the type of impairment contemplated by other potentially applicable DCs like 5256, 5258, 5259, 5262 and/or 5263.  She has normal extension of her knee and, although less than normal flexion, there certainly is not ankylosis.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  She also does not have dislocated semilunar cartilage, impairment of the tibia and fibula, or removal of symptomatic semilunar cartilage or genu recurvatum.  So these other DCs simply do not apply.

C.  Conclusion

For these reasons and bases, the Board finds no grounds to grant a disability rating higher than 10 percent prior to April 16, 2011, or a rating higher than 20 percent since.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating depending on the facts of the case:  (1) if the increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if the increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if the increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, possibility (1) applies, as it was not until the April 16, 2011 VA examination that the Veteran had sufficient right knee impairment to warrant assigning the higher 20 percent rating, so that is the date entitlement arose and, thus, the correct effective date for this higher rating.

As the preponderance of the evidence is against both aspects of this claim, for a rating higher than 10 percent prior to April 16, 2011 and a rating higher than 20 percent since, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is denied.

There is one final point worth mentioning.  The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for the Veteran's right knee disability reasonably describe and contemplate the extent and severity of this disability.  She complains of symptoms such as instability and pain, and consequent limitation of motion, all of which are addressed in the regular schdedular rating criteria.  So her symptoms are contemplated by the applicable diagnostic criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to a rating higher than 10 percent prior to April 16, 2011, and higher than 20 percent since, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


